DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a user device comprising a plurality of sensors according to claim 15….” However, claim 15 discloses a single sensor. Therefore, it is unclear as to which “plurality of sensors according to claim 15” the applicant is referring to in claim 24 since claim 1 is directed to a single sensor. If the applicant intends to claim user device with multiple sensors, wherein each of the plurality sensors is a sensor according to claim 15, the applicant is encouraged to specify claim each sensor as such. 
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as claim 24. 
Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 24.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al US 20180357747.
Regarding claim 24, Young discloses a 3D position detection system comprising: 
at least one radiation source configured to generate the radiation (emitters, see [0114]); and 
a user device comprising a plurality of sensors according to claim 15 (head-mounted display having sensors 744 (~rejection is based not the plurality of sensors not being clear, thus the limitation is being interpreted as any other sensor) see fig. 7, [0114]),
wherein the sensors are configured to determine angles between the user device and the radiation source so that a spatial position and an alignment of the user device is ascertainable based on the angles (determining position and orientation information, see [0114]).
Allowable Subject Matter
Claims 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 15, Yang et al US 20150270243 discloses 
a sensor comprising: 
at least one sensor chip configured to detect radiation;
at least one carrier on which the sensor chip is mounted; and
a cast body that is transmissive for the radiation and that completely covers the sensor chip.
	The instant invention discloses wherein a centroid shift of the sensor chip amounts to at most 0.04 mrad (~millirad) at an angle of incidence of up to at least 60°, 
wherein the cast body comprises a light inlet side that faces away from the sensor chip, and the light inlet side comprises side walls bounding it on all sides,
wherein the side walls are smooth, planar and transmissive for the radiation,
wherein a free field-of-view on the light inlet side has an aperture angle of at least 140°,
wherein the sensor chip is contacted electrically with at least one bond wire, and
wherein the cast body protrudes in a direction away from the sensor chip beyond the bond wire by at most 120 um  (~micrometer) so that a thickness of the cast body at the side that faces away from the sensor chip lies at a maximum of 0.2 mm (~millimeter) and so that the thickness is smaller than a thickness of the sensor chip.
	The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Yang et al or any other prior art of record, alone, or in combination.
	Claims 16-23 are allowed by virtue of being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon US 20180267601 discloses light projection for guiding a user within a physical area during virtual reality operations.
Katz et al US 20170287194 discloses tracking portions of a user’s face uncovered by a head mounted display worn by the user.
Muta US 20170263058 discloses method and system for controlling a head-mounted display system.
Pedrotti et al US 20160033768 discloses magnetic tracking for body tracking in a virtual reality system.
Kinsman US 20040041282 discloses flip-chip image sensor packages and methods of fabrication.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648